This is an original action in this court to review an award of the State Industrial Commission in favor of C.A. Bryant and against Dolese Brothers Company.
Claimant was employed by petitioner as a blacksmith, and on June 25, 1928, while hammering some steel, a piece of steel struck him in the eye. Immediate oral report was made to the petitioner. He filed a claim on November 19, 1928, and after several hearings the Commission made an order and award on June 14, 1932, in which it found that claimant had sustained a 15 per cent. partial permanent loss of vision in the right eye, and allowed compensation for 15 weeks at the rate of $15.39 per week, which order and award are presented for review.
Among other contentions, the petitioners assert that there is no competent evidence establishing that claimant sustained any loss of vision as a result of the accidental injury.
In considering the record herein, this court will not weigh the conflicting evidence, but will consider all of the competent evidence offered by and on behalf of claimant, and if said evidence reasonably tends to sustain the award, the same will not be disturbed.
Claimant testified that on the 25th day of June, 1928, a piece of steel got in his eye. He did not see a doctor, but continued to work for about 30 or 35 days; that during this time his eye continued to bother him, and during the month of August he went to western Oklahoma and worked about eight or ten days, and during this time his eye continued to get worse; that he consulted an eye specialist in Mangum, Okla., who removed a piece of steel from his eye. Claimant further testified that his eye grew worse from this time on, and that it was necessary to keep it bandaged for about four months.
The record shows that after claimant returned to Bromide, Okla., where he was originally employed by petitioner, he consulted Dr. Habberly the company physician, who found an abrasion on his eye which he treated by furnishing claimant some medicine.
After a hearing before the Commission, an order was made requiring claimant to submit to an examination by Dr. W.M. Mussil, an eye specialist of Oklahoma City. This examination was made on November 5, 1930, and the doctor filed the following report:
"Report on Received Nov. 16, 1930
"C.A. Bryant State Industrial Commission. "History:
"On June 25, two years ago he was working; sharpening a piece of steel, a piece flew off and hit him in the eye.
"Following this he was treated wearing a bandage over eye about three months. At the present he gives a history of pain in the eye and light hurting the eye.
"Examination:
"I found right eye 20/50 23.5% no pathology in any part of the eye.
"Left eye 20/20 normal vision no pathology found.
"Opinion: I find the right eye vision 20/50 or loss of 23.5%, however, I find no pathology in the eye to account for loss of vision. He gives a history of the eye 'paining' and 'light hurting the eye' but on examination his eye does not appear to be irritated. It is probable that an eye can be irritated, sensitive to light and painful without showing any physical signs.
"Left vision 20/20 normal in appearance."
On the basis of the doctor's report and the history of the case as outlined by claimant, the Commission found a permanent partial loss of 15 per cent. of vision in the right eye. As we view the entire record there is competent evidence reasonably tending to support said finding.
It is noted that the examination by Dr. Mussil was made two years and five months after the date of the injury. The finding of the Commission that said partial loss of vision is permanent is based upon competent evidence.
The award is sustained.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, BAYLESS, BUSBY, and WELCH, JJ., concur. *Page 297